DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 6 April 2022 is acknowledged.

Allowable Subject Matter
Claims 1-3, 8-11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, remarks, p. 9, especially with respect to the previously cited art are persuasive. In particular, the prior art does not provide sufficient rationale to arrive at the combination of curing agents and accelerators as require by claims 1 and 13. George (US 6,624,213) teaches adhesive compositions containing epoxy resins, aminophenylfluorene curing agents, and has examples having aminophenylfluorene and dicyandiamide within the recited ranges, but does not teach imidazoles. Other prior art, such as Schlechte (US 2017/0253779) teach that imidazoles, including in the recited range may be used as accelerators in epoxy resins, but the combination does not provide sufficient guidance to use all three of these components in the recited amounts, especially where George does not discuss the utility of accelerators. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764